Citation Nr: 1502338	
Decision Date: 01/16/15    Archive Date: 01/27/15

DOCKET NO.  12-33 382A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to diabetes mellitus, type II.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. J. Houbeck, Counsel


INTRODUCTION

The Veteran had active service from May 1968 to May 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

In April 2013, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of that proceeding has been associated with the Veteran's Virtual VA electronic claims file.

The record reflects that after the statement of the case (SOC) the Veteran submitted additional relevant evidence to the Board.  No subsequent supplemental statement of the case (SSOC) was issued, but this is not necessary because the evidence was accompanied by a waiver of initial review by the agency of original jurisdiction (AOJ) in accordance with 38 C.F.R. § 20.1304 (2014).  

The Board has not only reviewed the Veteran's physical claims file, but also the Virtual VA and Veteran's Benefits Management System (VBMS) paperless claims processing systems to ensure a total review of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that his hypertension was caused or aggravated by his service-connected diabetes mellitus, type II.  

The Veteran was afforded a VA examination in August 2010, during which he was diagnosed with diabetes mellitus and hypertension.  At that time, the Veteran reported a diagnosis of each of these conditions in 1999.  The examiner attributed certain disabilities to the diabetes mellitus, but as to the hypertension indicated that an etiology opinion was not requested.

An October 2010 letter from the Veteran's former private physician clarified that the Veteran actually was diagnosed with diabetes mellitus in 2002 and that his blood pressure was normal at that time.  He subsequently was diagnosed with hypertension in November 2006, at which time he was started on medication.

In a May 2013 letter, the same private physician stated, "[The Veteran] was diagnosed with diabetes in 2002.  Then in 2006 he developed hypertension.  There is likely a connection between these two medical problems."  The letter, however, provided no rationale for the opinion provided.

In light of the foregoing, the Board concludes that a VA medical opinion is required to clarify the etiology of the Veteran's hypertension.  

In addition, the AOJ should take the opportunity to associate VA treatment records from January 2014 to the present.

Accordingly, the case is REMANDED for the following action:

1.  Associate VA treatment records from all relevant medical facilities from January 2014 to the present.

2.  Obtain a medical opinion from an appropriate medical professional on the Veteran's hypertension claim.  Following a complete review of the claims file, the reviewing professional is requested to provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's hypertension disability was (i) caused OR (ii) aggravated (i.e., worsened beyond the natural progress) by his service-connected diabetes mellitus, type II.  

If aggravation is found, the examiner should address the following medical issues: (1) the baseline manifestations of the Veteran's hypertension found prior to aggravation; and (2) the increased manifestations which, in the examiner's opinion, are proximately due to the service-connected diabetes mellitus.

The opinion provider's attention is directed to the October 2010 and May 2013 letters from Dr. V.G.B. that discuss the diagnosis of diabetes mellitus in 2002 and hypertension in 2006 and his opinion that there was "likely a connection" between the diabetes and hypertension.

In addition, the clinician is asked to opine whether it is at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran's hypertension had its clinical onset during service, or is related to any in-service disease, event, or injury?  In providing this opinion, the examiner should indicate consideration of the 2006 conclusion of the National Academy of Sciences (NAS) that found "limited or suggestive evidence of an association" between herbicide exposure and hypertension (notwithstanding that VA has not added hypertension to the list of conditions under 38 C.F.R. § 3.309 for which presumptive service connection due to Agent Orange exposure is available).

A complete rationale for all opinions must be provided.  

3.  After the above is complete, readjudicate the Veteran's claim.  If a complete grant of all applicable benefits is not awarded, issue a supplemental statement of the case (SSOC) to the Veteran and his representative, and they should be given an opportunity to respond, before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




